DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection of the specification has been fully considered and are persuasive. The objection of the specification has been withdrawn.
Applicant’s arguments with respect to the claim interpretation under 35 USC 112(f) has been fully considered and are persuasive. The claim interpretation under 35 USC 112(f) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1-8 and 11-18 under 35 USC 103 have been fully considered but they are not persuasive. A new grounds of rejection is made in light of Applicant’s amendments.
Applicant asserts “Kotecha is silent regarding, e.g., 1) any UAV comprising an antenna communicatively coupled to the one or more wireless networks; and constraining the flight based on the antenna monitoring cell signal strength during the flight and adjusting the flight based therein whenever the cell signal strength is lost or degraded, and 2) the UAV further constraining the flight based on pre-configuring the UAV to operate only where coverage exists.”
The first limitation has already been addressed by Kotecha in the Office Action dated December 7, 2020. The second limitation is newly amended and has not been previously presented. Applicant recites a particular situation where the only available or practical flightpath may be one that takes the UAV out of a network coverage area for a particular period in ¶56 of Kotecha. However when the particular situation does not occur (i.e., there is not only one available flightpath that takes the UAV out of the network coverage area) the UAV would not leave the coverage area as it appears leaving the network coverage area is a last option. In conclusion, Kotecha as a whole is not directed to only the 
The claims stand rejected and the newly amended limitation is addressed in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 11, 12, 13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0267343 A1) in view of Kotecha (US 2016/0371985 A1).
Re Claim 1 and 11, Chen teaches a drone air traffic control system (controller 105) comprising:
a processor and a network interface communicatively coupled to one another (see at least ¶87 for any controller 105 may be implemented as computing device 400; see at least ¶88 for computing device 400 includes processor 410 and communication component 440); and 
memory storing instructions that (storage device 420, memory 430), when executed, cause the processor to: 

receive a delivery request from a company specifying a pickup location, a package, and a delivery location (see at least ¶67 for receiving task request including pickup location, delivery location, and package); 
select a UAV of the one or more UAVs for the delivery requests (see at least ¶68 for selecting UAV eligible to complete task); and 
direct the UAV to pick up the package at the pickup location and to deliver the package to the delivery location, wherein the air traffic control system provides a flight plan to the UAV based on the delivery request (see at least ¶65 for controlling UAV during operation to complete task; see at least ¶69 for selecting route to complete task),
wherein the UAV comprises an antenna communicatively coupled to the one or more wireless networks (see at least ¶87 for any communication module 142 may be implemented as computing device 400; see at least ¶27 for UAV 140 includes communication module 142; see at least ¶88 for computing device 400 includes communication component 440; see at least ¶94 for communication component 440 includes antenna).
	Chen is not explicit regarding wherein the one or more UAVs are configured to constrain flight based on coverage of the one or more wireless networks and constrain the flight based on the antenna monitoring cell signal strength during the flight and adjusting the flight based therein whenever the cell signal strength is lost or degraded, and the one or more UAVs further constrain the flight based on pre-configuring the one or more UAVs to operate only where coverage exists.
However, Kotecha teaches wherein the one or more UAVs are configured to constrain flight based on coverage of the one or more wireless networks and constraining the flight based on the 
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of Chen with the features of Kotecha for maintaining continuous coverage of the wireless network throughout a flight path to maintain continuous control and monitoring of a UAV.
Examiner notes for claim 11 that the newly amended limitation of the UAVs further constraining the flight is outside the scope of the drone air traffic control system, and as such is given little to no patentable weight as it does not structurally modify the drone air traffic control system. However, in the interest of compact prosecution the limitation is nevertheless rejected with art. Should Applicant desire to seek patent protection for the claimed limitation, Examiner suggests rewriting the system claim to positively recite the UAV.

	Re Claim 2 and 12, Chen further teaches wherein the memory storing instructions that, when executed, further cause the processor to: receive a second delivery request from a second company 

Re Claim 3 and 13, Chen further teaches wherein the memory storing instructions that, when executed, further cause the processor to: receive a second delivery request from a second company specifying a second pickup location, a second package, and a second delivery location; direct the UAV to pick up the second package at the second pickup location and to deliver the second package to the second delivery location, wherein the air traffic control system provides a second flight plan to the UAV based on the second delivery request (it would have been obvious to one of ordinary skill in the art that if a second task request arrived, the first UAV had completed the first task request and was idle, and it was determined that the first UAV was also the most eligible to complete the task, then the first UAV would be selected to complete the task; the claim does not limit completing the first and second delivery requests in a single trip, therefore they may be completed in separate trips.

Re claim 21 and 22, Chen is silent regarding wherein the coverage of the one or more wireless networks is monitored by the air traffic control system based on cell signal strengths measured by a plurality of UAVs controlled by the air traffic control system.
However, Kotecha further teaches wherein the coverage of the one or more wireless networks is monitored by the air traffic control system based on cell signal strengths measured by a plurality of 
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of Chen with the features of Kotecha for monitoring the wireless network signal strength from a plurality of UAVs in order to dynamically modify the flight plans of said AUVS for maintaining continuous control and monitoring of a UAV through a strong wireless connection.

Claims 5, 6, 7, 8, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0267343 A1) in view of Kotecha (US 2016/0371985 A1), and further in view of SRIVASTAVA (US 2015/0336667 A1).
Re Claim 5 and 15, Chen in view of Kotecha are silent regarding wherein the memory storing instructions that, when executed, further cause the processor to: receive flight information from the UAV during the flight; and provide updates to the flight plan based on the flight information.
However, SRIVASTAVA teaches wherein the memory storing instructions that, when executed, further cause the processor to: receive flight information from the UAV during the flight; and provide updates to the flight plan based on the flight information (see at least ¶88 for UAV platform 230 receive feedback from UAV 220 including information received by sensors; see at least ¶90 for modifying flight path based on feedback from UAV).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of Chen in view of Kotecha with the features taught by 

Re Claim 6 and 16, Chen in view of Kotecha are silent regarding wherein the air traffic control system maintains location information for the UAV based on communication.
However, SRIVASTAVA teaches wherein the air traffic control system maintains location information for the UAV based on communication (see at least ¶88 for UAV platform 230 receive feedback from UAV 220 including information received by sensors; see at least ¶28 for device 300 including input component 350 may be any device of environment 200; see at least Fig. 2 for UAV 220 being part of environment 200; see at least ¶31 for input component 350 includes sensors such as GPS).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of Chen in view of Kotecha with the features taught by SRIVASTAVA for tracking the UAV along the flight path.

Re Claim 7 and 17, Chen in view of Kotecha are silent regarding wherein the location information is determined based on a combination of triangulation by the plurality of cell towers and a determination by the UAV based on a location identification network.
However, SRIVASTAVA teaches regarding wherein the location information is determined based on a combination of triangulation by the plurality of cell towers and a determination by the UAV based on a location identification network (see at least ¶24-25 for positioning using triangulation and GPS).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of Chen in view of Kotecha with the features taught by SRIVASTAVA for providing a plurality of means of determining location.

Re Claim 8 and 18, Chen in view of Kotecha are silent regarding wherein the memory storing instructions that, when executed, further cause the processor to: assign the UAV a specified flying lane and ensuring the UAV is within the specified flying lane based on communication.
However, SRIVASTAVA teaches wherein the memory storing instructions that, when executed, further cause the processor to: assign the UAV a specified flying lane and ensuring the UAV is within the specified flying lane based on communication (see at least ¶79 for ensuring UAV stays on flight path at a certain altitude to avoid traffic).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of Chen in view of Kotecha with the features taught by SRIVASTAVA for avoiding flight traffic to prevent collisions.

Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0267343 A1) in view of Kotecha (US 2016/0371985 A1), and further in view of Ganesh (US 2016/0068264 A1).
Re Claim 9 and 19, Chen in view of Kotecha are not explicit regarding wherein the memory storing instructions that, when executed, further cause the processor to: receive photographs and/or video of the delivery location subsequent to delivery of the package; and provide the photographs and/or video as a response to the delivery request.
However, Studnicka teaches wherein the memory storing instructions that, when executed, further cause the processor to: receive photographs and/or video of the delivery location subsequent to delivery of the package (see at least ¶4 for drone provides image of released package of goods as delivery confirmation); and provide the photographs and/or video as a response to the delivery request (see at least ¶69 for server passes delivery confirmation to user).


Re Claim 10 and 20, Chen in view of Kotecha are not explicit regarding wherein a delivery technique comprising one of landing, dropping via a tether, dropping to a doorstep, dropping to a mailbox, dropping to a porch, and dropping to a garage is provided to the UAV.
However, Studnicka further teaches wherein a delivery technique comprising one of landing is provided to the UAV (see at least ¶4 for drone landing in the landing zone).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of Chen in view of Kotecha with the features of Ganesh to provide one means of transferring a package from a drone to a customer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9783293 is directed towards controlling UAVs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666